Citation Nr: 0305064	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  00-04 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the right hand and arm.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1978 to December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision, in part, denied 
service connection for carpal tunnel syndrome of the right 
hand and arm.  

The case was previously before the Board in March 2001, when 
it was remanded for examination of the veteran and medical 
opinions.  More recently, the Board conducted additional 
development in October 2002 by retrieving a copy of the 
veteran's discharge papers.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran served as an airplane mechanic in the Air 
Force for over seventeen years.    

3.  Service medical records reveal the veteran reporting 
numbness in the right arm.  

4.  The veteran has a current diagnosis of moderate right 
carpal tunnel syndrome.

5.  A medical opinion from the veteran's private physician 
relates the veteran's current carpal tunnel syndrome to her 
military service, and specifically to her duties as a 
mechanic in service.

6.  The medical opinion of a VA physician is that the 
veteran's carpal tunnel syndrome is unrelated to her military 
service.  

7.  There is an approximate balance of positive and negative 
evidence regarding the relationship of the veteran's carpal 
tunnel syndrome to her military service. 


CONCLUSION OF LAW

Carpal tunnel syndrome of the right hand and arm was incurred 
in active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5107(a) (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate her claim in a letters dated May 2001 
and May 2002.  These letters informed the appellant of VA's 
duty to assist her and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  Moreover, 
the grant of service connection below renders any additional 
assistance with respect to the issue of service connection 
for right carpal tunnel syndrome unnecessary.

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim to reopen would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Service Connection 

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2002).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had carpal tunnel syndrome or a 
repetitive motion injury during service; (2) whether she has 
a current right carpal tunnel syndrome disability; and, if 
so, (3) whether the current disability is etiologically 
related to military service.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
second and third issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  However, lay evidence may be sufficient to 
support the first issue in this case.  The veteran is 
competent to testify as to symptoms such as numbness of her 
extremities during service.  Caluza, 7 Vet. App. at 506; 
Layno, 6 Vet. App. at 469, citing Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The veteran separated from service in December 1995.  Her 
separation papers, DD 214, reveal that she served over 17 
years as an airplane mechanic in the Air Force.  A service 
medical record dated March 1984 indicates that the veteran 
was treated for complaints of numbness in her right arm.  

In December 1998 the veteran's private physician, Dr. Crow, 
submitted a letter which indicated that he was treating the 
veteran for carpal tunnel syndrome in her right wrist and 
hand.  The physician indicated that the veteran "is a 
mechanic and has been doing this type of work for years.  . . 
.  She has no other injury than her work."  The Board views 
this opinion as relating the veteran's carpal tunnel syndrome 
to her long history of being an aircraft mechanic both during 
and after service.  

In May 2000, the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  The veteran testified 
that she developed symptoms of right hand and arm numbness 
during service and that the symptoms continued after service 
and recently became worse.  

In April 2002, a VA examination of the veteran was conducted.  
At this examination, the veteran indicated that her symptoms 
of right hand numbness began in 1996, which would be the year 
after she separated from service.  The examining physician 
confirmed the diagnosis of right carpal tunnel syndrome and 
stated that the "examiner is unable to relate this woman's 
carpal tunnel syndrome to her military service.  Reason for 
this is that the onset of symptoms of syndrome was in 1996, 
after she left military.  No causative relationship can be 
established."

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(a) (West 2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

In the present case, the evidence of record clearly shows 
that the veteran currently has right carpal tunnel syndrome.  
The evidence also clearly shows that the veteran served as an 
airplane mechanic in service for over 17 years.  The veteran 
has testified that she experienced symptoms of right hand and 
arm numbness during service.  There are two conflicting 
medical opinions of record.  One indicates that the veteran's 
carpal tunnel syndrome is related to her long employment 
history as a mechanic, and thus related to service.  One 
opinion indicates that the veteran's carpal tunnel syndrome 
is not related to service.  There is an approximate balance 
of positive and negative evidence regarding the relationship 
of the veteran's carpal tunnel syndrome to her military 
service.  As such, the Board must give the benefit of the 
doubt to the claimant with respect to the evidence providing 
a nexus to service.  38 U.S.C.A. § 5107(a) (West 2002); 
Gilbert v. Derwinski,1 Vet. App. 49, 55 (1990).   Therefore, 
the evidence of record supports a grant of service connection 
for carpal tunnel syndrome of the right hand and arm.  



ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right hand and arm is granted. 
  

	                        
____________________________________________
	J. ANDREW AHLBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

